Citation Nr: 1758071	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  09-15 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating greater than 30 percent for posttraumatic stress disorder (PTSD) prior to July 15, 2015 and greater than 50 percent from that date.  

2.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by: 	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to February 1993.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from March 2010 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).
 
In June 2012, the Board rendered a decision on the matter of an increased rating for polyarthralgia and remanded the matters of a higher rating for PTSD and a TDIU to the RO for further development.  In March 2016, the RO increased the Veteran's rating for his service-connected PTSD from 30 percent to 50 percent, effective from July 15, 2015.

These claims were again before the Board in August 2017, at which time they were remanded to afford the Veteran a Board hearing.  In September 2017, the Veteran testified at a Board hearing via videoconference before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).




REMAND

At the September 2017 Board hearing, the Veteran testified that his PTSD symptoms have worsened since his most recent examination and his ratings do not reflect the severity of his symptoms.  When the available evidence is too old to adequately evaluate the current state of a condition, VA must provide a new examination. 38 C.F.R. § 3.326 (2016); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). Therefore, VA must afford the Veteran a VA examination to assess the current severity of his PTSD.

The Veteran also stated that he has continued to receive treatment for his PTSD and other disorders at the VAMC in Fort Wayne.  The most recent VA treatment records are from July 2016.  Therefore, remand is necessary to obtain all outstanding treatment records.   

The TDIU claim is part and parcel of this remaining claim for a higher rating for a PTSD and thus, it too must be remanded.  The Board notes that the Veteran presently meets the schedular criteria for TDIU.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding, relevant treatment records and associate them with the claims file.  To the extent needed, the Veteran should be asked to identify the places and approximate dates of treatment.  All VA records should be obtained.  If there are private records appropriate releases should be requested.  All attempts to obtain records should be documented in the claims folder.

2. Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected PTSD. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should identify the nature, frequency and severity of all current manifestations of the service-connected PTSD. The examiner should also provide an opinion concerning the current degree of social and industrial impairment resulting from the service-connected PTSD, to include whether it renders the Veteran unemployable. 

The examiner must provide a detailed explanation for each opinion rendered.

3. The AOJ should review the examination report to ensure that it is in complete compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures.  

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims, including entitlement to TDIU, should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


